UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K /A Amendment No. 1 (Mark one) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-5576 SPHERIX INCORPORATED (Exact name of Registrant as specified in its Charter) Delaware 52-0849320 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7927 Jones Branch Drive, Suite 3125, Tysons Corner, Virginia 22102 (Address of principal executive offices) Registrant’s telephone number, including area code: (703) 992-9260 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock ($0.0001 par value per share) NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The aggregate market value of the voting stock held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter: $2,617,379 based upon the closing sale price of our common stock of $4.45 on that date. Common stock held by each officer and director and by each person known to own in excess of 5% of outstanding shares of our common stock has been excluded in that such persons may be deemed to be affiliates. The determination of affiliate status in not necessarily a conclusive determination for other purposes. There were7,846,106 shares of the Registrant’s Common Stock outstanding as of March 28, 2014. EXPLANATORY NOTE This Amendment No. 1 on Form10-K/A is being filed to amend and restate in their entirety Items 8 and 15 of the annual report on Form10-K filed by Spherix Incorporated (the “Company”) for the period ended December31, 2013 filed on March 31, 2014 (the “2013 Form10-K”). The 2013 Form10-K had an incorrect date for the report from the Company’s former independent registered public accounting firm, Grant Thornton LLP, for the financial statements as of and for the year ended December 31, 2012. This filing corrects the incorrect date and contains currently dated certifications of our Chief Executive Officer and Chief Financial Officer. Except as described above, no attempt has been made in this Amendment No.1 on Form10-K/A to modify or update the other disclosures presented in the 2013 Form10-K and does not reflect events occurring after the filing of the 2013 Form10-K. -1- Item 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial statements and supplementary data required by this Item 8 follow. -2- Index to Financial StatementsPage Page Reports of Independent Registered Public Accounting Firms F-2 Consolidated Balance Sheets as of December 31, 2013 and 2012 F-4 Consolidated Statements of Operations for the Years Ended December 31, 2013 and 2012 F-5 Consolidated Statements of Changes in Stockholders’ Equity for the Years Ended December 31, 2013 and 2012 F-6 Consolidated Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 F-7 Notes to the Consolidated Financial Statements F-8 F-1 REPORTOF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Audit Committee of the Board of Directors and Shareholders of Spherix Incorporated We have audited the accompanying consolidated balance sheet of Spherix Incorporated and Subsidiaries (the "Company") as of December 31, 2013, and the related consolidated statements of operations, changes in stockholders' equity and cash flows for the year then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Spherix Incorporated and Subsidiaries as of December 31, 2013, and the consolidated results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As more fully described in Note 2, the Company has incurred significant losses and needs to raise additional funds to meet its obligations and sustain its operations.These conditions raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/MarcumLLP MarcumLLP NewYork,NY March31,2014 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Spherix Incorporated We have audited the accompanying consolidated balance sheet of Spherix Incorporated (a Delaware corporation) and subsidiaries (the “Company”) as of December 31, 2012, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for the year ended December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Spherix Incorporated and subsidiaries as of December 31, 2012, and the results of their operations and their cash flows for the year ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP McLean, VA March 20, 2013 F-3 Spherix Incorporated and Subsidiaries Consolidated Balance Sheets (in thousands except share amounts) As of December 31, ASSETS Current assets Cash and cash equivalents $ $ Other receivables - 2 Prepaid expenses and other assets Assets of segment held for sale - Total current assets Property and equipment, net of accumulated depreciation of $332 and $308 - 24 Patent portfolios, net of accumulated amortization of $267 and $0 - Goodwill - Deposit 30 26 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accrued salaries and benefits Accrued patent cost - Liabilities of segment held for sale - 18 Total current liabilities Deferred rent - 45 Warrant liability 48 Total liabilities Series I redeemable preferred stock, $0.0001 par value; 119,760 shares issued and outstanding; liquidation preference of $167 per share - Commitments and contingencies Stockholders' equity Preferred Stock, $0.0001 par value, 5,000,000 shares authorized Series A Preferred: no shares issued and outstanding, at December 31, 2013 and 2012; liquidation preference $0.0001 per share - - Convertible preferred stock; Series B: 1 share issued and outstanding, at December 31, 2013 and2012; liquidation preference $0.0001 per share - - Series C: 1 and no shares issued and outstanding, at December 31, 2013 and2012; liquidation preference $0.0001 per share - - Series D: 1,227,582 and no shares issued and outstanding, at December 31, 2013 and2012; liquidation value of $0.0001per share - - Series D-1: 59,265 and no shares issued and outstanding, at December 31, 2013 and2012; liquidation value of $0.0001per share - - Series E: no shares issued and outstanding, at December 31, 2013 and2012; liquidation preference $0.0001 per share - - Series F: no shares issued and outstanding, at December 31, 2013 and2012; liquidation preference $0.0001 per share - - Series F-1: 156,250 and no shares issued and outstanding, at December 31, 2013 and2012; liquidation preference $0.0001 per share - - Series H: 459,043 and no shares issued and outstanding at December 31, 2013 and 2012; liquidation preference $83.50 per share - - Common stock, $0.0001 par value, 50,000,000 shares authorized; 3,770,113 and 814,114 shares issued at December 31, 2013 and 2012, respectively; 3,769,712 and 813,713 shares outstanding at December 31, 2013 and 2012, respectively - - Additional paid-in-capital Treasury stock, at cost, 401 shares at December 31, 2013 and 2012, respectively ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 Spherix Incorporated and Subsidiaries Consolidated Statements of Operations (in thousands except per share amounts) For the Years Ended December 31, Revenues $
